UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-4071


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

JOSEPH BERNARD BRUNSON,

               Defendant - Appellant.



                            No. 11-4072


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

TIMOTHY MCQUEEN,

               Defendant - Appellant.



                            No. 11-4073


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
TONY B. POUGH,

                 Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Columbia.   Margaret B. Seymour, District
Judge.     (3:08-cr-00615-MBS-1; 3:08-cr-00615-MBS-2;  3:08-cr-
00615-MBS-3;)


Argued:   March 22, 2012                  Decided:   June 6, 2012


Before Sandra Day O’CONNOR, Associate Justice (Retired), Supreme
Court of the United States, sitting by designation, TRAXLER,
Chief Judge, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: William Michael Duncan, AUSTIN, & ROGERS, PA, Columbia,
South Carolina; Louis H. Lang, CALLISON, TIGHE & ROBINSON, LLC,
Columbia, South Carolina; Parks Nolan Small, OFFICE OF THE
FEDERAL   PUBLIC   DEFENDER,   Columbia,  South   Carolina,   for
Appellants.   Winston David Holliday, Jr., OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.       ON
BRIEF: William N. Nettles, United States Attorney, Jeffrey
Mikell Johnson, Assistant United States Attorney, Robert F.
Daley, Jr., Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.




                                  2
PER CURIAM:
              Joseph        Brunson,     Timothy     McQueen,     and   Tony      Pough

(collectively         the       Appellants)    operated    a    Ponzi   scheme      that

bilked investors out of more than $56,000,000.00.                       Following a

jury trial, the Appellants were convicted of numerous offenses

arising from this scheme.                They raise three issues on appeal:

(1) whether the district court erred when it appointed full-time

counsel       over    their       respective      objections;    (2)    whether      the

district court erred in sentencing each of them to the low-end

of    their     respective         Guidelines     range;   and    (3)   whether      the

district court abused its discretion in keeping portions of a

related civil receivership case sealed until after the trial.

For the reasons stated below, we affirm.



                                              I

              From approximately September 2004 until August 2008,

the Appellants, who refer to themselves as the “Three Hebrew

Boys,”      operated        a    Ponzi   scheme     primarily     through      Capital

Consortium Group (CCG), a business entity created to facilitate

the       scheme. 1         CCG     offered       investors,     referred      to     as



      1
       “Three Hebrews Boys” is a reference to the Book of Daniel,
which contains the Old Testament story of Daniel’s three
friends, Shadrach, Meshach, and Abednego, who were ordered by
King Nebechadnezzar to be thrown into a fiery furnace. Daniel’s
friends survived the experience through their faith in God.
(Continued)
                                              3
“constituents”      by     the   Appellants,         thousands     of   investment

products, but the vast majority of these products related to

either    debt    elimination         or   high-yield       returns.       The   debt

elimination products marketed by CCG guaranteed to eliminate the

debt (e.g., mortgage, auto, credit card, or student loan) of the

purchaser of the product.              Typically, the purchaser agreed to

pay up-front a fraction of the debt and agreed to wait a period

of time before realizing any return on the investment.                      For its

part, CCG agreed to eliminate the debt at the conclusion of this

waiting period.

             The high-yield return products offered what amounted

to a fanciful return on the principal.                For example, the “Short-

Term Program” guaranteed that the investor would earn 10% per

month on his or her principal until the end of the year at which

time the investor was returned the principal.                      A 5% fee was

charged   up-front       for   this    program.       The    “Long-Term     Program”

allowed investors to invest any amount, and, after ninety-one

business days, they received 10% of their principal every month

for the rest of their lives.               A 5% fee was also charged up-front

for   this    program.         The     “College     Tuition     Program”     offered

$100,000.00      toward   four   years       of   college    tuition.      The   fees




Like Daniel’s friends, the Appellants claim to have been thrown
into a fiery furnace and survived as well.


                                            4
charged depended on what grade the student was in at the time

the money was invested.             For example, if the student was a

freshman in high school, for a $2,100.00 fee, the student would

receive $25,000.00 per year for four years of college.

           Like      many   Ponzi    schemes,    early    investors     received

exceptionally high rates of return.              Such returns, of course,

were not generated by the success of the investment products,

but rather through the contributions of new investors or from

earlier investors who continued to invest their money.                  In fact,

very little of the money received by CCG was invested at all. 2

Instead, the Appellants used the money for their personal use,

to buy, among other things, real estate, a $1,000,000.00 RV, a

Gulfstream    jet,    luxury   cars,      football    stadium   skyboxes,    and

other luxury personal items.              The actual loss generated by the

scheme was approximately $56,000,000.00.

           Unfortunately, the individuals the Appellants targeted

to invest in their fraudulent investment programs were church

members,     their    families,     and    friends,    and   military    service

members, their families, and friends. 3              Investment seminars were


     2
        Potential investors were told that CCG used “sweep
accounts” to deposit money in foreign exchange markets, which,
in turn, would yield extraordinarily high rates (sometimes in
the neighborhood of 200% to 500% per day) of return.
     3
       CCG held itself out as a “ministry” designed to free its
clients from the bondage of debt.     McQueen and Brunson both
(Continued)
                                          5
often held in churches and homes, and secrecy was a touchstone

of the scheme--investors were required to sign a nondisclosure

agreement which subjected them to a $1,000,000.00 fine if they

disclosed the contents of the program.                      Over 7,000 individuals

were victimized by the actions of the Appellants, with an actual

loss in excess of $56,000,000.00.

            In    August      2006,      state     law    enforcement          officers    in

South    Carolina        began      to    investigate        CCG      after      receiving

information from the North Carolina Secretary of State’s office

concerning a complaint filed with that office challenging the

business practices of CCG.               In June 2007, a state search warrant

was   executed     at    CCG’s      offices       in    Columbia,     South      Carolina.

During the search, a thumb drive was seized which contained a

spreadsheet      listing      the     names       and    addresses        of   over   7,000

investors.       The spreadsheet showed that these investors invested

over $82,000,000.00 in approximately 14,000 CCG programs.

             On August 1, 2007, the government filed a sealed, ex

parte motion for a preindictment restraining order to prevent

the Appellants from disposing of assets related to CCG and to

appoint a receiver who would identify and preserve CCG-related

assets   while     the    investigation           into    CCG   was       pending.        The

following     day,      the   district        court      entered      a    sealed     order



received honorable discharges from the United States Army.


                                              6
granting   the   government’s        motion.        On   August   31,     2007,    the

district   court       converted      the      restraining        order     into     a

preliminary injunction.

           On September 5, 2007, the district court entered an

order outlining the receiver’s duties, as well as listing the

Appellants’ responsibilities concerning their cooperation with

the receiver.     Among other things, the order specified that the

Appellants were to deliver property, monies, books, and records

upon the receiver’s demand and were to take no action, directly

or indirectly, to hinder, obstruct, or otherwise interfere with

the receiver in the conduct of his duties or with the custody,

possession, management, or control by the receiver of the funds,

assets, or premises involved in the case.

           On    May   27,   2008,    a    criminal      complaint    against      the

Appellants was filed in the United States District Court for the

District of South Carolina.            On June 20, 2008, a federal grand

jury in the District of South Carolina returned an indictment

charging the Appellants with one count of conspiracy to commit

mail fraud under 18 U.S.C. §§ 1341 and 1349 (Count One) and

thirty-five substantive counts of mail fraud under 18 U.S.C.

§§ 1341 and 2 (Counts Two to Thirty-Six).                    The indictment also

included a number of criminal forfeiture counts.

           On    August      21,   2008,      the    grand     jury     returned    a

superseding indictment against the Appellants which added ten

                                          7
counts of transporting stolen funds in interstate commerce under

18 U.S.C. §§ 2314 and 2 (Counts Thirty-Seven to Forty-Six) and

twelve counts of money laundering under 18 U.S.C. §§ 1957 and 2

(Counts Forty-Seven to Fifty-Eight).

              Prior       to    trial    in    the    criminal    case,   the   district

court     released             certain        deposition      transcripts       in   the

receivership case to the Appellants.                    On October 28 and November

2, 2009, McQueen and Pough filed motions to unseal the remainder

of the receivership case.

              A jury trial began on November 10, 2009 and concluded

on November 20, 2009.              The jury returned a verdict of guilty on

all counts.         The jury also returned an $82,000,000.00 forfeiture

verdict against the Appellants.

              On November 29, 2009, the district court granted in

part and denied in part the motions to unseal the remainder of

the receivership case.              In its order, the district court ruled

that certain documents generated “for the court’s eyes only” and

those “concern[ing] grand jury matters” would remain sealed.

              The     district           court        conducted     the     Appellants’

sentencing hearing on December 14, 2010.                      By a judgment entered

on January 14, 2011, the district court sentenced Pough to a

total   of    360     months’      imprisonment         and   sentenced    Brunson   and

McQueen      each    to    a    total    of     324   months’     imprisonment.      The

Appellants filed timely notices of appeal.

                                                8
                                             II

            The principal claim raised by the Appellants concerns

the district court’s decision appointing full-time counsel in

January     2009     over     their       objections.           According      to      the

Appellants, this decision violated their Sixth Amendment right

to counsel.        Before turning to the relevant law concerning this

claim, we set forth the relevant facts.



                                             A

            On June 3, 2008, at the Appellants’ detention hearing

in    the   criminal        case,   a     United      States     Magistrate          Judge

provisionally       appointed       the      same    three     attorneys       who    had

represented the Appellants in the receivership case.                         During an

attorney    status    conference        on    June    23,    2008,    the    magistrate

judge   relieved      provisionally          appointed      counsel    based    on     the

Appellants’ indication that they wanted to proceed pro se.

            On July 21, 2008, the government filed a motion for

the   district     court     to   appoint        standby    counsel   to    assist     the

Appellants.      On July 29 and 30, 2008, prior to a hearing on the

government’s       motion,    the   Appellants        filed    several      nonsensical

pro se motions.            These motions were styled as a “Motion to

Dismiss [Pursuant to] F.R.C.P. 12,” a “Third-Party Complaint in

Rem,” a “Notice and Demand Without Dishonor for Discovery by

Interrogatory for the Record,” and a “Demand to Quash Due to

                                             9
Assuming Facts Not in Evidence, Falsification of the Record,

Withholding Exculpatory Evidence, and Denial of Due Process &

Fraud.”

               In    these     voluminous        filings,       the   Appellants     raised

various        nonsensical          and        frivolous       claims       attacking      the

jurisdiction of the district court.                         For example, the Appellants

claimed that the United States District Court for the District

of South Carolina “is a privately owned Commercial Corporation”

and that the United States is a “501C3 NON PROFIT OR RELIGIOUS

CORPORATION or CHARITABLE TRUST.”                       The Appellants insisted that

they        were    entitled       to    full     payment      and    the    surrender     of

“Corporate         Surety    Bonds”       that        the   government      owed   for    non-

payment       of    gift     and    estate       taxes.         The      Appellants       also

contended that they were “Civilly Dead under the Doctrine of

Mortmain or Deadhand as designated in French.” 4

               On August 11, 2008, the magistrate judge conducted a

hearing on the government’s motion to appoint standby counsel

for the Appellants.                During this hearing, the Appellants each

refused       to    acknowledge         that    they    were    the   defendants     in   the

case.        When addressed by the magistrate judge, Brunson asked for


        4
       Mortmain, French for “deadhand,”                       generally refers to land
that is held “in perpetuity by an                             ecclesiastical or other
corporation.”   Black’s Law Dictionary                        1035 (8th ed. 1999).   A
mortmain statute typically is designed                        to prevent such entities
from holding land in perpetuity. Id.


                                                 10
clarification whether the magistrate judge was addressing the

“defendant      or    .    .   the     live,    breathing           man,    Joseph     Brunson.”

Brunson claimed that he was appearing by “special visitation,”

as a “third party intervenor,” and/or as a “cross plaintiff.”

McQueen    and    Pough        made     similar      nonsensical           claims.       At   the

conclusion of the hearing, the magistrate judge appointed the

Appellants’      three         previous    attorneys           as    standby        counsel   and

informed the Appellants that they could “take advantage of their

abilities and skills and knowledge or not.”

            On August 18, 2008, the district court held a hearing

on   various     motions        filed    by    the       Appellants.          The     Appellants

again announced that they were not the defendants and were not

under     the    district        court’s        jurisdiction,              arguing    that    the

indictment had been filed against a corporation spelled in all

capital letters whereas they spelled their names in upper-case

and lower-case letters.                 When invited by the district court to

offer   argument          in   support     of     their        motions,       the     Appellants

recited a litany of nonsensical claims.                          Based on these claims,

the district court advised the Appellants to retain counsel or

to take advantage of the services of their appointed counsel.

The district court then denied the Appellants’ motions.

            On       August      22,    2008,        a   day    after        the     superseding

indictment was returned, the Appellants filed additional pro se

motions to quash the indictment, again arguing that the district

                                                11
court lacked jurisdiction.               The same day, the Appellants filed a

pro se notice of appeal from the district court’s denial of

their motions on August 18, 2008.                       On February 24, 2009, we

dismissed this interlocutory appeal.

            On    September        26,    2008,        the    Appellants     filed    yet

another pro se motion in the district court.                          In the motion,

titled    “Ex    Parte    For     Declaratory          Judgment     and   Relief,”    the

Appellants indicated that they were sovereigns not subject to

the district court’s jurisdiction.

            On January 5, 2009, the government filed a motion to

have   standby    counsel        appointed       as    full-time     counsel    for   all

three of the Appellants.               In the motion, the government outlined

the    Appellants’       disruptive        and        obstructive     conduct.        The

district   court     held    a    hearing      on     the    government’s    motion    on

January    29,     2009.          At     the     hearing,      Brunson      refused    to

acknowledge that he was a defendant in the case.                           Instead, he

claimed that he was the “attorney in fact for the defendant

Joseph    Bernard    Brunson,”          appointed       by   the    defendant    “Joseph

Bernard Brunson.”           For his part, McQueen claimed the criminal

case was “settled and closed” and that he was not there as a

defendant in the criminal case, but rather wished to proceed

“sui juris” on behalf of the defendant Timothy McQueen named in




                                            12
the   indictment. 5    Pough    took   a    similar    approach        to   that    of

McQueen.    At the conclusion of the hearing, the district court

granted    the   government’s   motion,     opining      that    the    Appellants

engaged in disruptive and obstructive conduct necessitating the

appointment of full-time counsel.             In so ruling, the district

court left the door open for the Appellants to secure substitute

counsel, if they decided to retain counsel on their own.

            Unhappy    with     the    district       court’s      ruling,         the

Appellants,      shortly   thereafter,      moved   to    rescind       the   order

appointing full-time counsel.          A hearing on this motion was held

on May 7, 2009.        At the hearing, the district court observed

that a trial could not proceed without the appointment of full-

time counsel because the Appellants refused to acknowledge they

were the defendants named in the indictment.                    Along a similar

vein, the district court observed that the trial could not move

forward because the Appellants would not even acknowledge who

was “talking” to the district court.            At the conclusion of the

hearing, the district court denied the motion, relying, again,

on the Appellants’ disruptive and obstructive behavior.

            On October 27, 2009, the Appellants began to flood the

district court with another barrage of pro se filings.                        These

      5
        “Sui juris” means in his “own right,” Black’s Law
Dictionary 1475 (8th ed. 1999) and is usually applied in a civil
context to denote that a party is of full age and capacity.
Cain v. Vontz, 703 F.2d 1279, 1281 (11th Cir. 1983).


                                       13
included        motions        for      “Abatement             of      Proceeding           Pending

Administrative          Proceeding          to        Settle        Matter,”         notices     of

termination        of      appointed           counsel,             and   “Request[s]           for

Forgiveness.”             The        district         court     conducted            a     pretrial

conference the same day as these filings.                             Brunson claimed that

he was appearing as “Joseph Brunson, intervenor, here in the

matter for Joseph Brunson the defendant.”                             Brunson also claimed

that he was appearing as intervenor “to assist the parties to

settle    all    claims        and    charges         outstanding         to    this      matter.”

Brunson also refused to come to the podium unless the district

court    acknowledged          that    he   was       “Joseph        Brunson,        intervenor.”

Like Brunson, McQueen and Pough claimed to appear at the hearing

as   “intervenors.”             Like     many         times    before,         the       Appellants

continued to press frivolous and nonsensical arguments.                                         They

also    insisted        that    they     wanted         to    dismiss        their       appointed

counsel    and     settle       the     case      “administratively.”                    When   the

district court advised the Appellants that they needed to talk

with their appointed counsel if they were interested in plea

negotiations,           the     Appellants             stated         that      they         “would

conditionally accept [the] offer if [counsel was willing] to

accept all liability.”                 The district court denied all of the

Appellants’ frivolous motions, as well as the request to relieve

appointed counsel.



                                                 14
               The    Appellants’       disruptive         and       obstructive        conduct

continued all the way to the trial.                  During a hearing on the day

of jury selection, Brunson repeatedly pressed nonsensical and

frivolous arguments, arguing that he was not a defendant in the

case and that the district court did not have jurisdiction.                                    At

one point during yet another challenge to the district court’s

jurisdiction, the district court observed that Brunson was “out

of   order.”         McQueen    and     Pough     joined    these          arguments,     which

ultimately were rejected by the district court.


                                             B

               The   Sixth     Amendment     guarantees          a    criminal     defendant

the right to “the Assistance of Counsel for his defence.”                                  U.S.

Const. amend. VI.         This right guarantees criminal defendants the

right     to     trial        counsel     and      also     the        right       to     self-

representation.           Faretta       v.   California,             422    U.S.   806,       835

(1975).        The    right     of    self-representation             generally      must      be

honored even if the district court believes that the defendant

would benefit from the advice of counsel.                    Id. at 834.

               The    right    to     self-representation,             however,      “is      not

absolute.”           Indiana    v.     Edwards,     554     U.S.       164,    171      (2008).

“[T]he    trial       judge     may     terminate     self-representation                by     a

defendant who deliberately engages in serious and obstructionist

misconduct.”          Faretta, 422 U.S. at 834 n.46.                         “The right of


                                             15
self-representation is not a license to abuse the dignity of the

courtroom” or “a license not to comply with relevant rules of

procedural and substantive law.”                Id.; see also              United States

v. Frazier–El, 204 F.3d 553, 560 (4th Cir. 2000) (“The right [to

self-representation] does not exist . . . to be used as a tactic

for delay, for disruption, for distortion of the system, or for

manipulation of the trial process.”).

              In     this   case,   the     district        court       had    sufficient

grounds    to      revoke   the   Appellants’        pro   se     status      and    appoint

full-time counsel for them.                Throughout this case (and in the

receivership         case   as    well),     the      Appellants          disrupted       the

proceedings, making it difficult, if not impossible, for the

district court to try the case without the appointment of full-

time counsel.          By the time the district court appointed full-

time    counsel      for    the   Appellants,        the    Appellants         had       filed

numerous nonsensical pro se motions, and the district court had

presided      over    numerous    hearings      in    which       the   Appellants         put

forth     such      nonsensical     arguments.             From     the     get-go,        the

Appellants refused to acknowledge that they were the defendants

named in the indictment, indicating instead that they were the

“intervenors.”         Under such circumstances, it was impossible for

the district court to conduct any type of meaningful dialogue

with    the      Appellants,      and,     without     such       dialogue,         it     was

impossible for the district court to try the case.                              Moreover,

                                           16
after the district court’s January 2009 ruling, the Appellants

gave the district court no indication that they were willing to

stop their disruptive and obstructive conduct.                             At the hearing

on the day of jury selection, the Appellants continued to claim

they were not defendants in the case and that the district court

did   not    have       jurisdiction.        In     sum,    under    the      circumstances

before      it,    the     district      court         certainly    acted        within     its

discretion when it appointed full-time counsel to thwart the

Appellants’ ongoing manipulative effort to delay and disrupt the

criminal trial.

              In    the     alternative         to       their     argument         that     the

circumstances in January 2009 did not justify the appointment of

full-time     counsel,       the    Appellants          suggest    the    government         was

required     to     wait    until      the   beginning       of    trial       to    make    the

appointment        of     full-time      counsel        motion.          We    reject       this

argument.           Numerous        courts      understandably            have      permitted

district courts to revoke a defendant’s pro se status prior to

trial.       United States v. Mabie, 663 F.3d 322, 329 (8th Cir.

2011) (upholding the pretrial revocation of a defendant’s pro se

status); United States v. Mosley, 607 F.3d 555, 558-59 (8th Cir.

2010) (same).            To hold otherwise flies in the face of common

sense.      By the time of trial, the government has incurred the

expense      of    bringing      the    case      to    trial     (securing         witnesses,

etc.),      and    it    would     materially        prejudice      the       government      to

                                               17
require it to wait until the beginning of the trial to move for

the appointment of full-time counsel.                       Moreover, requiring the

government to wait until the beginning of trial also places a

burden on the district court, which will in all likelihood have

to continue the trial to allow appointed counsel time to get

familiar with the case.                 In short, embracing the Appellants’

position     here    would       permit   them,       and   similar    defendants,      to

distort the trial process in contravention to the admonition in

Frazier–El that the right of self-representation cannot be so

employed.



                                              III

             The    Appellants         also     challenge     the    district      court’s

decision to keep portions of the receivership case sealed during

their trial.        The Appellants do not allege that any particular

prejudice flowed from this district court action.                           Rather, they

contend that the district court’s decision to keep portions of

the   receivership         case       sealed    during      the     trial    amounts   to

structural error requiring reversal.

             In    support       of   their     structural     error    argument,      the

Appellants rely on Arizona v. Fulminante, 499 U.S. 279 (1991),

wherein    the     Court    noted      five     structural     errors       that   mandate

automatic reversal of a conviction: denial of counsel, trial by

a   biased   judge,        the    right   to        self-representation       at   trial,

                                               18
exclusion by race from a grand jury, and denial of a public

trial.     The five “structural errors” listed in Fulminante, as

well as a few others that have since been recognized, mandate

automatic reversal because such errors “call into question the

very accuracy and reliability of the trial process.”                  McGurk v.

Stenberg, 163 F.3d 470, 474 (8th Cir. 1998).

            The Appellants recognize that the error they allege

“does     not    fit    neatly   into    Supreme    Court    structural     error

jurisprudence.”          Appellants’     Br.   at   46.     Nevertheless,     they

suggest    the    manner    in   which   the    district    court   handled   the

receivership case implicates their Sixth Amendment right to a

public trial.          According to the Appellants, because portions of

the receivership case remained sealed, their trial was not a

public trial.

            The Sixth Amendment guarantees a defendant the right

to a public trial.          U.S. Const. amend. VI; Presley v. Georgia,

130 S. Ct. 721, 724 (2010); Press–Enterprise Co. v. Superior

Court of Cal., 464 U.S. 501, 511 (1984).              This right is premised

on the notion that “‘judges, lawyers, witnesses, and jurors will

perform their respective functions more responsibly in an open

court than in secret proceedings.’”              Waller v. Georgia, 467 U.S.

39, 46 n.4 (1984) (quoting Estes v. Texas, 381 U.S. 532, 588

(1965) (Harlan, J., concurring)).              The right “is for the benefit

of the accused; that the public may see he is fairly dealt with

                                         19
and not unjustly condemned, and that the presence of interested

spectators may keep his triers keenly alive to a sense of their

responsibility and to the importance of their functions.”                      Id.

at 46 (citations and internal quotation marks omitted); see also

In re Oliver, 333 U.S. 257, 270 (1948) (“The knowledge that

every criminal trial is subject to contemporaneous review in the

forum of public opinion is an effective restraint on possible

abuse of judicial power.”).

           “The central aim of a criminal proceeding [is] to try

the accused fairly,” and the right to a public trial serves the

purpose of “ensuring that judge and prosecutor carry out their

duties   responsibly   .   .   .   ,    encourag[ing]     witnesses       to   come

forward[,] and discourag[ing] perjury.”            Waller, 467 U.S. at 46.

Thus, “[t]he right to a public trial is not only to protect the

accused but to protect as much the public’s right to know what

goes on when men’s lives and liberty are at stake, for a secret

trial can result in favor to as well as unjust prosecution of a

defendant.”   Lewis v. Peyton, 352 F.2d 791, 792 (4th Cir. 1965).

           Here,   undeniably,         the   Appellants   enjoyed     a    public

trial.   There is no allegation that the courtroom was closed for

any meaningful duration, thus, it remained open to the public,

ensuring that the trial was subject to contemporaneous review in

the court of public opinion.            Cf. Press-Enterprise, 464 U.S. at

509 (noting that trial closures are to be “rare and only for

                                        20
cause shown that outweighs the value of openness”).                  Moreover,

the fact that portions of the receivership case remained sealed

is of no moment.             The government did not use, at trial or at

sentencing, information contained in the receivership case or

information that was not previously disclosed to the Appellants.

Thus, the government’s evidence at trial was subject to scrutiny

through both cross-examination and assessment by the public at

large.       Cf. Waller, 467 U.S. at 46 (“[T]here can be little doubt

that the explicit Sixth Amendment right of the accused is no

less       protective   of    a   public   trial   than   the   implicit   First

Amendment right of the press and public.”).                 Finally, from our

review of the record, it is clear that both the government and

the district court handled their respective duties fairly and

responsibly. 6



                                           IV

               The Appellants also challenge their sentences.                The

gist of their challenge is that the district court abused its

discretion when it refused to embrace their argument premised on

a policy disagreement with the Fraud Guideline.


       6
       The Appellants also argue that the district court violated
their right to due process under the Fifth Amendment when it
kept portions of the receivership case sealed during the course
of their trial.   We have reviewed this argument and find it to
be without merit.


                                           21
                                               A

                Prior       to    sentencing,       a    presentence      investigation

report (PSR) was prepared for each appellant.                           The Guidelines

calculations in the PSRs were similar in all material aspects,

except     for       the    Criminal    History     Category.        Pough’s      Criminal

History Category was II, while Brunson’s and McQueen’s was I.

The total offense level for each appellant was 41, calculated as

follows.        The base offense for the substantive mail fraud counts

was   7,    United         States    Sentencing     Commission       Guidelines      Manual

(USSG) § 2B1.1(a)(1). 7              Twenty-four levels were added because the

loss exceeded $50,000,000.00 but was less than $100,000,000.00,

id. 2B1.1(b)(1)(M).               Six levels were added because the offense

involved more than 250 victims, id. 2B1.1(b)(2)(C).                           Two levels

were added because the offense involved sophisticated means, id.

2B1.1(b)(9)(C), and two levels were added for obstruction of

justice, id. 3C1.1.

                At    sentencing,       the    Appellants       pressed      an   argument

based      on    a    policy        disagreement        with   the   Fraud    Guideline.

According        to     the      Appellants,    Guideline       sentences      for   fraud

      7
       All of the counts of conviction were grouped pursuant to
USSG § 3D1.2(c), which deals with groups of closely-related
counts, because all of these counts were indeed closely related.
According to USSG § 3D1.3(a), when counts are grouped pursuant
to USSG § 3D1.2(a) through (c), the highest offense level of the
counts in the group is used. Here, the counts relating to mail
fraud produced the highest offense level and, therefore, were
used for total offense level calculation purposes.


                                               22
offenses    are    too    high,     are    not    based     on    past   practice      or

empirical    data,        and    have     been      increasingly         rejected     by

sentencing courts in high-loss fraud cases.                      The Appellants also

suggested that the Fraud Guideline has an excessive number of

enhancements,      many    of    which    are    overlapping       and   duplicative.

The district court filed a detailed sentencing memorandum for

each appellant explaining why, after consideration of the 18

U.S.C.   § 3553(a)       factors,    a    sentence     at    the    low-end      of   the

Guidelines range was appropriate.                  In particular, the district

court rejected the Appellants’ argument resting on their policy

disagreement      with     the     Fraud        Guideline,       holding       that   the

circumstances of each case did not warrant a sentence outside of

the Guidelines range.             On appeal, the Appellants continue to

press    their    policy-based      arguments       rejected       by    the    district

court below.



                                           B

            We review a sentence for reasonableness, applying the

abuse of discretion standard.               Gall v. United States, 552 U.S.

38, 51 (2007).       This review requires consideration of both the

procedural and substantive reasonableness of the sentence.                            Id.

We assess whether the district court properly calculated the

advisory Guidelines range, considered the factors set forth in

18 U.S.C. § 3553(a), analyzed any arguments presented by the

                                           23
parties, and sufficiently explained the selected sentence.                                      Id.

at 49–50; United States v. Lynn, 592 F.3d 572, 575–76 (4th Cir.

2010).         If      there      is     no       procedural        error,     we    review     the

substantive         reasonableness            of    the       sentence,      “examin[ing]      the

totality     of      the      circumstances             to    see   whether    the     sentencing

court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in § 3553(a).”                                       United

States v. Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

If    the   sentence         is    within         the    Guidelines       range,     we    apply   a

presumption of reasonableness.                          Rita v. United States, 551 U.S.

338, 346–56 (2007) (upholding presumption of reasonableness for

within-Guidelines sentence).

             In this case, the sentences imposed by the district

court are both procedurally and substantively reasonable.                                     With

respect      to        each       appellant,            the     district       court       properly

calculated the advisory Guidelines range, considered the factors

set    forth      in    18     U.S.C.         §    3553(a),         analyzed    any       arguments

presented       by      the       parties,         and        sufficiently      explained      the

selected sentence in detailed sentencing memorandums.                                     Moreover,

the totality of the circumstances demonstrate that the chosen

sentences      satisfied           the    standards            in    18   U.S.C.      §    3553(a).

Finally, with respect to the policy disagreement raised by the

Appellants, while it is true that a district court may vary from

Guidelines          ranges        based       solely          on    policy     considerations,

                                                    24
including disagreements with the Guidelines, Kimbrough v. United

States, 552 U.S. 85, 101 (2007), it is equally true that a

district court is not required to do so.                          See United States v.

Munjak, 669 F.3d 906, 907 (8th Cir. 2012) (“That a district

judge now may be permitted to deviate from the guidelines based

on    a   policy       disagreement            with    the    Sentencing         Commission,

however, does not mean that the judge is required to do so.”);

United States v. Henderson, 649 F.3d 955, 964 (9th Cir. 2011)

(“[D]istrict courts are not obligated to vary from the child

pornography Guidelines on policy grounds if they do not have, in

fact,     a   policy       disagreement         with    them.”);       United        States     v.

Mondragon-Santiago,             564     F.3d    357,    367     (5th    Cir.     2009)       (“In

appropriate cases, district courts certainly may disagree with

the   Guidelines       for      policy    reasons       and     may    adjust        a   sentence

accordingly.         But if they do not, we will not second-guess their

decisions      under       a    more    lenient       standard        simply    because         the

particular Guideline is not empirically-based.”); United States

v. Wilken, 498 F.3d 1160, 1172 (10th Cir. 2007) (noting that “a

sentence      is     not       rendered       unreasonable       merely      because       of    a

district      court’s           refusal        to     deviate     from         the       advisory

[G]uideline         range       based    on    disagreements          with     the       policies

underlying      a    particular         Guideline       provision.”)         (citation          and

internal quotation marks omitted).                          Here, the district court

acted     within     its       discretion      when    it    declined     to     embrace        the

                                                25
policy disagreements raised by the Appellants.



                                V

          For the reasons stated herein, the judgments of the

district court are affirmed.

                                                     AFFIRMED




                               26